637 So. 2d 888 (1994)
Ex parte The PERSONNEL BOARD FOR MOBILE COUNTY, ALABAMA.
(Re CITY OF MOBILE WATER SERVICE SYSTEM and The Personnel Board for Mobile County, Alabama v. David Leo SMITH).
1930153.
Supreme Court of Alabama.
February 18, 1994.
Mylan R. Engel and Edgar P. Walsh of Engel, Walsh & Zoghby, Mobile, for petitioners.
Domingo Soto of Madden & Soto, Mobile, for respondent.
*889 STEAGALL, Justice.
In April 1992, the Board of Water and Sewer Commissioners of the City of Mobile, Alabama, terminated David Leo Smith's employment on the ground that Smith had committed a criminal act and was guilty of conduct unbecoming an employee. The Personnel Board for Mobile County upheld the termination. On appeal, the Mobile Circuit Court vacated the Personnel Board's order and directed that Smith be reinstated. The Court of Civil Appeals affirmed the trial court's judgment, and this Court granted the Personnel Board's petition for a writ of certiorari to review the Court of Civil Appeals' judgment. For a more thorough statement of the facts of this case, see City of Mobile Water Service System v. Smith, 637 So. 2d 885 (Ala.Civ.App.1993).
The Personnel Board contends that there is a reasonable basis for affirming its order terminating Smith and that the trial court and the Court of Civil Appeals erred in substituting their own judgment for that of the Personnel Board.
The decision of an administrative agency will be affirmed unless the appellant can prove that the agency acted in an arbitrary and capricious manner or failed to comply with the applicable law. McRae v. General Retirement Systems for Employees of Jefferson County, 536 So. 2d 71 (Ala.Civ.App. 1988). A decision of an administrative agency must be affirmed if there is substantial evidence to support the agency's findings. City of Mobile v. Seals, 471 So. 2d 431 (Ala. Civ.App.1985).
Smith was charged with a felony and was convicted of a misdemeanor. The Personnel Board had no policy regarding misdemeanors and only an unwritten policy regarding felonies. Nevertheless, after carefully reviewing the record before us, we conclude that the Personnel Board's action in terminating Smith was not unreasonable. As Judge Yates noted in her dissenting opinion, the Personnel Board had before it evidence that Smith admitted he had burglarized an antique mall; from this evidence, the Personnel Board could reasonably conclude that Smith's conduct rendered him unfit for service for the Water Board.
We reverse the judgment of the Court of Civil Appeals and remand this cause for action consistent with this opinion.
REVERSED AND REMANDED.
HORNSBY, C.J., and SHORES, HOUSTON, KENNEDY and INGRAM, JJ., concur.
COOK, J., dissents.